           Case 1:20-cv-01107-LGS Document 80 Filed 08/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 WENGER S.A.,                                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 1107 (LGS)
                            -against-                         :
                                                              :        ORDER
 GALAXY BRANDS LLC, et al.,                                   :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Third Amended Case Management Plan and Scheduling Order, dated

April 7, 2021 and required all fact discovery be completed by August 6, 2021. (Dkt. 63).

        WHEREAS, on July 20, 2021, Plaintiff proposed filing a motion under Federal Rule of

Civil Procedure 37 and Individual Rule III.C.3 for failure of both Defendants to produce

documents and of a third-party witness to honor Plaintiff’s subpoena. (Dkt. No. 68).

        WHEREAS, pursuant to a July 8, 2021, Order (Dkt. No. 72), the parties submitted a

Proposed Fourth Amended Case Management Plan and Scheduling Order requesting a 60-day

extension of all deadlines. (Dkt. No. 73).

        WHEREAS, a discovery conference was scheduled for August 12, 2021 to discuss

progress of discovery;

        WHEREAS, the discovery issues with the third-party witness have been resolved;

        WHEREAS, Defendants were ordered to have an in-house client representative attend the

conference in the event Defendants had not yet produced documents requested over a year ago

on June 25, 2020, and July 9, 2020. (Dkt. No. 76).

        WHEREAS, Defendant Galaxy and Defendant Olivet failed to produce the requested

documents by the time of the conference. Defendant Galaxy’s in-house representative was not
          Case 1:20-cv-01107-LGS Document 80 Filed 08/13/21 Page 2 of 3




present at the conference in violation of the Court’s order. As of the time of the conference,

Galaxy had not produced any documents, Oliver had produced virtually no documents, and

neither Defendant had served any interrogatories or requests to admit, and no depositions had

been taken. It is hereby

       ORDERED that Defendant Galaxy, by August 13, 2021, shall produce a link to

responsive documents, and by August 20, 2021, shall file a letter signed by the in-house client

representative primarily responsible for the production and authorization of production of

discovery, (i) acknowledging that failure to comply with this Court’s discovery orders can result

in serious sanctions pursuant to Federal Rules of Civil Procedure 37(b), including the Court’s

rendering a default judgment against Galaxy finding Galaxy liable on the claims asserted, and

contempt sanctions including a monetary fine, and (ii) committing to make best efforts to comply

with the Court’s orders. It is further

       ORDERED that Defendant Olivet file a letter by August 20, 2021, that describes the

contents of the drive containing responsive documents referenced at the conference, outlines the

steps taken and to be taken to produce responsive documents, and proposes a final date for

production. It is further

       ORDERED that the parties shall adhere to the following discovery schedule:

           •   All fact discovery shall be completed by October 5, 2021;

           •   All Rule 30(b)(6) deposition notices shall be served by August 20, 2020, and

               shall be narrowly tailored, and any Rule 30(b)(6) depositions shall take place by

               September 30, 2021;

           •   Any additional interrogatories and requests to admit shall be served by August

               20, 2021, and answered by September 10, 2021. Each party may serve not more
         Case 1:20-cv-01107-LGS Document 80 Filed 08/13/21 Page 3 of 3




               than three interrogatories and ten requests to admit;

           •   All expert discovery shall be completed by January 14, 2022. By October 5,

               2021, the parties shall serve their expert reports. By November 16, 2021, the

               parties shall serve any rebuttal reports. By December 2, 2021, the parties shall

               serve any reply reports. By January 14, 2022, the parties shall complete all

               expert depositions;

           •   The parties shall file status letters per the Court’s individual rules on September

               13, October 13, November 12 and December 13, 2021;

           •   The case management conference to discuss any dispositive motions currently

               scheduled for October 7, 2021, is rescheduled for February 3, 2022 at 10:30

               a.m. The parties should be mindful to file any pre-motion letters at least two

               weeks before the conference. If no such letters are filed, the conference will be

               cancelled and a trial scheduled.

A Fourth Amended Case Management Plan will issue separately. The parties are hereby advised

that no further extensions will be granted absent extraordinary circumstances. Settlement

discussions are not considered extraordinary circumstances.

       The Clerk of Court is respectfully requested to calendar the February 3 conference

referenced in the immediately preceding bulleted paragraph.


Dated: August 13, 2021
       New York, New York
